COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  PRECILE VONN,                                  §              No. 08-22-00145-CR

                 Appellant,                      §                 Appeal from the

  v.                                             §               210th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                 State.                          §              (TC# 20210D01580)

                                             §
                                           ORDER

        Pending before the Court is a motion filed by Appellants’ attorney, Joshua C. Spencer, to

withdraw as counsel. The Court has DENIED the motion to withdraw finding good cause has not

been shown in accordance with Article 26.04 (j)(2). TEX. CODE CRIM. PROC. See Local Rule

5.04.

        IT IS SO ORDERED this 8thday of September, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.